



COURT OF APPEAL FOR ONTARIO

CITATION: Ince (Re), 2019 ONCA 491

DATE: 20190613

DOCKET: C66190

Doherty, Watt and Pardu JJ.A.

IN THE
    MATTER OF MELVILLE INCE

AN
    APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant, Melville Ince

Holly Loubert, for the respondent

Heard: June 11, 2019

On appeal from the disposition of the Ontario Review
    Board, dated November 7, 2018.

APPEAL BOOK ENDORSEMENT


[1]

We see no basis upon which to interfere with the order of the Board. The
    Board declined to provide a term allowing for community living at the
    discretion of the Hospital. It did, however, include a very generous daily pass
    provision, again at the discretion of the Hospital.

[2]

In our view, the order reflected the evidence of the treating
    psychiatrist and the Hospital team. The daily pass provision addresses concerns
    that the appellant might lose hope with the process and deteriorate. The order
    is not unreasonable.

[3]

The appeal is dismissed.


